DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2020 and January 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0090961 to Lee (hereinafter Lee) (cited in IDS dated Jun-26-2020).
Regarding independent claim 1, Lee discloses a lower narrow border display panel (at least Figs. 3, 6, 9 and 12), including:

an array test unit ((150B, 160B and ATP), including a plurality of array test switches (a combination of at least one of PSW1-PSW12) and a plurality of array test pad (ATP); and 
a cell test unit (170B), including a plurality of cell test switches (a combination of at least one of PSW91-PSW96); 
wherein the array test unit is disposed between the pixel unit and the cell test unit (the array test unit 150B, 160B and ATP, is disposed between pixel unit 110B and cell test unit 170B), and ends of the plurality of array test switches are coupled to a plurality of data lines of the pixel unit (ends of PSW1, 3, 4, 6 are coupled to data lines D1-D4), and the plurality of cell test switches are coupled to other ends of the plurality of array test switches ((PSW91, 93, 94, 96 are coupled to other ends of PSW1, PSW3, PSW4 and PSW6).
Illustrated below is Fig. 6 of Lee, marked and annotated for the convenience of the applicant. 

    PNG
    media_image1.png
    707
    975
    media_image1.png
    Greyscale

Regarding independent claim 11, claim 11 recites similar features as those of independent claim 1 and those features are rejected on the same grounds as those of independent claim 1 noted above.
Furthermore, Lee discloses a cell test control signal line (at least signal lines 174a, c, d, e), wherein the cell test control signal line is coupled to the cell test switches (signal lines 174 are coupled to PSW91-94).
 Regarding independent claim 19, claim 19 recites similar features as those of independent claims 1 and 11 and those features are rejected on the same grounds as those of independent claims 1 and 11 noted above.

Regarding claims 2, 12 and 20, Lee discloses wherein the plurality of array test switches are disposed between the pixel unit and the plurality of array test pads (PSW1-PSW7 and PSW10-PSW12 are disposed between pixel unit 110B and test pads ATP).  
Regarding claims 3 and 13, Lee discloses wherein the plurality of array test switches includes a plurality of first array test switches (at least PSW1), a plurality of second array test switches (at least PSW3), a plurality of third array test switches (at least PSW4) and a plurality of fourth array test switches (at least PSW6), and the array test unit includes a first array test control signal line (154a), a second array test control signal line (154b), a third array test control signal line (154c) and a fourth array test control signal line (154d), and gates of the plurality of first array test switches are coupled to the first array test control signal line (gates of PSW1 are coupled to 154a, alternatively PSW2 is coupled to 154b), and gates of the plurality of second array test switches are coupled to the second array test control signal line (gates of PSW3 are coupled to 154c), and gates of the plurality of third array test switches are coupled to the third array test control signal line (gates of PSW4 are coupled to 154a, alternatively, PSW5 is coupled to 154b), and gates of the plurality of fourth array test switches are coupled to the fourth array test control signal line (gates of PSW6 are coupled to 154d).
Regarding claims 4 and 14, Lee discloses wherein the plurality of cell test switches includes a plurality of first cell test switches (PSW91), a plurality of second cell test switches (PSW93), a 
Regarding claim 5, Lee discloses wherein the cell test unit includes a cell test control signal line for providing a signal to turn on and turn off the plurality of unit test switches (at least 174a).
Regarding claim 6, Lee discloses wherein gates of the plurality of cell test switches are all connected to the cell test control signal line (gates of PSW91-PSW96 are connected to cell test control signal line 174a).  
Regarding claims 7 and 15, Lee discloses wherein the cell test unit remains in an off state while performing an array test (during the array test, a high-level sixth control signal TEST_GATE is applied to the gates of the plurality of switches, and thus, the switches are turned off, at least para. 0112 and Fig 7).
Regarding claims 8 and 16, Lee discloses wherein the array test unit remains in an on state while performing a cell test (during the cell test S40, a low level sixth control signal TEST_GATE is applied to the gates of the switches PSW91 through PSW96, and thus, the switches PSW91 through PSW96 are turned on. The switches PS W7 and PS W8 are al so turned on by the sixth control signal TEST_GATE, at least paragraph 0118-0119 and Fig. 8).
Regarding dependent claims 9 and 17, Lee discloses wherein the pixel unit includes a plurality of first pixels, a plurality of second pixels and a plurality of third pixels (pixel unit 110B, R, B, G, at least para. 0008).
Regarding dependent claims 10 and 18, Lee discloses wherein the first pixels and the second pixels are alternately arranged in a same column (Fig. 6, col. 1, pixels R and B), and the third pixels are disposed in an adjacent column of the column where the first pixels and the second pixels are arranged (col. 2, pixels G and G).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858